DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 06/01/2021, have been received and entered.  Claims 2-41 have been cancelled.  Claim 1 is pending and under examination.

Priority
This application is a continuation of U.S. Application No. 16/247,362 filed, January 14, 2019, which is a continuation of U.S. Application No. 15/828,719, filed December 01, 2017, now U.S. Pat. No. 10,240,210, which is a continuation of U.S. Application No. 15/582,311, filed April 28, 2017, now U.S. Pat. No. 9,868,994, which is a continuation of International Application No. PCT/US17/26657, filed April 07, 2017, which claims the benefit of and priority from U.S. provisional patent application serial number 62/320,352, filed April 8, 2016.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 09/07/2021, 04/22/2022, and 10/19/2022 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, claim 1 recites “an IFR8 biomarker”, which appears to be typographical error because throughout the disclosure and elsewhere in claim 1, Applicants refer to “IRF8”, not “IFR8”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the IRF8 biomarker" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending reference in line 4 to recite “an IRF8 biomarker” to provide antecedent basis for “the IRF8 biomarker” in line 5.
Claim 1 recites the limitations “IRF8 enhancer strength equal to or above a pre-determined threshold” and “IRF8 mRNA level equal to or above a predetermined threshold”.  These limitations render the claim indefinite under 35 U.S.C. 112, 2nd Paragraph because “equal to or above a pre-determined threshold” is an arbitrary, subjective level. A person of ordinary
skill in the art would not be able to ascertain whether any given IRF8 enhancer strength and/or
IRF8 mRNA level is equal to or above “a predetermined threshold” because “a predetermined
threshold” level of IRF8 enhancer strength or IRF8 mRNA is not defined in the Specification or
Claims. For example, any given IRF8 enhancer strength or IRF8 mRNA level could reasonably both fall within the scope of the claim and fall outside the scope of the claim by merely changing what is considered to be the “predetermined threshold”. It is further unclear how the threshold is “predetermined”, e.g., whether such a threshold is based on actual measurements of IRF8 enhancer strength or IRF8 mRNA in another population of subjects, mentally “predetermined” based on some arbitrary, undefined subjective level, etc.
	While the disclosure defines a “threshold” and “threshold level” as a level that defines the
dividing line between two subsets of a population, the claims do not recite what other subset of a population is being used to define a dividing line between two subsets of the population in order to determine a “pre- determined threshold level”. Put another way, the claims require that a PBMC sample or an enriched PBMC sample from a subject having non-APL AML or MDS [SUBSET #1] is determined to have an IRF8 enhancer strength and/or IRF8 mRNA that is “equal to or above a pre-determined threshold”. In order to determine whether any given subject’s IRF8 enhancer strength and/or IRF8 mRNA is elevated relative to a pre-determined threshold level, one must know the other subset of the population that is being used to define the “dividing line”, e.g., what other subject population’s IRF8 enhancer strength and/or IRF8 mRNA levels are being used to establish the requisite “pre-determined threshold level”. Here, however, the claims do not recite how a “pre-determined threshold level” is established, i.e., what other population subset is being used to establish a “dividing line” between the two subsets of a population.  Absent this information, a person of ordinary skill in the art would have no way of ascertaining whether any given IRF8 enhancer strength and/or IRF8 mRNA level measured in a PBMC sample or an enriched PBMC sample from a subject [SUBSET #1] is equal to or above a “pre-determined threshold”.
	FIG. 14 is indicative of why the claims are indefinite because “a pre-determined threshold level” can be arbitrary.  Applicants describe that IRF8 mRNA levels were determined for a large number of different samples – normal blood cells, AML cells, primary AML patient samples, and AML PDXs.  Data obtained were plotted in rank order, and the results are presented graphically in Figure 14. Applicants disclose that Figure 14 does not show any correlation between IRF8 mRNA levels and presence of disease; and IRF8 levels appear to be distributed in a reasonably similar manner in normal cells as compared with diseased cells, cell lines and PDXs. See Specification at [0188]. Here, it is unclear, for example, over what level of IRF8 mRNA in Figure 14 would be considered the “threshold” falling within the scope of the claims.
	Applicants describe an IRF8 mRNA level of greater than 190 TPM (transcripts per million) (log2(7.57)) as indicative of tamibarotene-responsive cell lines. However, Applicants also describe non-responsive cell lines as all having an IRF8 mRNA level of less than 16.5 TPM (log2(4.03)). See Specification at [0187]. As such, it is unclear whether, for example, an IRF8 mRNA TPM greater than 16.5 (log2(4.03)) would be considered the “pre-determined threshold”, i.e., TPM of less than 16.5 (log2(4.03)) would suggest non-responsive cell lines, or an IRF8 mRNA TPM greater than 190 (log2(7.57)) would be considered by Applicants as the “pre-determined threshold” for tamibarotene-responsiveness.
Applicants disclose that the AML cell line results suggest a cutoff value of between 15.5
and 190 TPM (i.e., between log2(4.03) and log2(7.57) in the RNA-Seq assay. Applicants disclose
they chose a population of AML patient samples in order to examine the distribution of IRF8
mRNA levels and to determine prevalence cutoffs based on the cutoff values. Applicants
disclose they added to that population AML cell lines and then generated a rank-ordered graph.
Fig. 3 shows that rank-ordered distribution of IRF8 mRNA levels in the combined patient
sample/AML cell line population. Applicants disclose that they determined that a prevalence
cutoff of 25% corresponded to an IRF mRNA value of approximately log2(7). See Figure 3;
Specification at [0189]. Thus, in determining a “pre-determined threshold” of approximately log2(7), Applicants compared a population of AML patient samples, which is not recited in or required by the instant claims.
In summary, without knowing how the claimed “pre-determined threshold level” is
determined, e.g., what subject population(s) are used to establish the pre-determined threshold level, “a pre-determined threshold level” as recited in the claims is arbitrary and subjective. For example, a person of ordinary skill in the art could select any IRF8 enhancer strength and/or IRF8 mRNA level as their “pre-determined threshold level” in order for any given subject’s IRF8 enhancer strength and/or IRF8 mRNA level to fall within or outside the scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,868,994
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,868,994. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘994 patent claims anticipate the instant claims, thus rendering the instant claims patentable indistinct therefrom.  Specifically, claim 1 of the ‘994 patent recites a method of treating a disease or condition selected from the group consisting of non-acute promyelocytic leukemia acute myelogenous leukemia (non-APL AML) and myelodysplastic syndrome (MDS) in a subject, the method comprising a step of: administering tamibarotene to the subject, wherein a PBMC sample or an enriched PBMC sample from the subject is determined to have an elevated IRF8 mRNA level relative to a threshold level determined by IRF8 mRNA levels observed in comparable samples from a population of subjects having the same disease or condition.  Claim 2 of the ‘994 patent recites the method of claim 1, wherein the PBMC sample or an enriched PBMC sample from the subject is determined to have an elevated IRF8 mRNA level through detection of an IRF8 mRNA level equal to or above a pre-determined cutoff value.

U.S. Patent No. 10,240,210
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,240,210. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘210 patent claims anticipate the instant claims, thus rendering the instant claims patentable indistinct therefrom.  Specifically, claim 1 of the ‘210 patent recites a method of treating a disease or condition selected from the group consisting of non-acute promyelocytic leukemia acute myelogenous leukemia (non-APL AML) and myelodysplastic syndrome (MDS) in a subject, the method comprising a step of: administering effective amounts of tamibarotene and azacitidine in combination to the subject, wherein, prior to administration, a PBMC sample or an enriched PBMC sample from the subject has been determined to have at least one of: (i) an elevated RARA mRNA level relative to a threshold level determined by RARA mRNA levels observed in comparable samples from a population of subjects having the same disease or condition as the subject, wherein the RARA mRNA is transcribed from a RARA gene that encodes a functional retinoic acid receptor-α and specifically excludes gene fusions that comprise all or a portion of the RARA gene; or (ii) an elevated IRF8 mRNA level relative to a threshold level determined by IRF8 mRNA levels observed in comparable samples from a population of subjects having the same disease or condition as the subject.  Claim 4 of the ‘210 patent recites the method of claim 1, wherein the threshold level for RARA mRNA is a cutoff value and the threshold level for IRF8 mRNA is a cutoff value; claim 5 of the ‘210 patent recites the method of claim 4, wherein the cutoff value for IRF8 mRNA is based on a pre-determined prevalence cutoff; and claim 6 of the ‘210 patent recites the method of claim 5, where the pre-determined prevalence cutoff is based on IRF8 enhancer strength.

U.S. Patent No. 11,053,552
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,053,552. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘552 patent claims anticipate the instant claims, thus rendering the instant claims patentable indistinct therefrom.  Specifically, the claims of the ‘552 patent encompass the administering tamibarotene to a subject having non-APL AML or MDS, wherein an IRF8 biomarker has been detected in a PBMC or an enriched PBMC sample from the subject and determined to be equal to or above a pre-determined threshold.  

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038